Citation Nr: 1816989	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for osteoarthritis, hallux valgus/limitus of the left foot, with surgical scar.

2.   Entitlement to an initial compensable rating for osteoarthritis, hallux valgus/limitus of the right foot.

3.   Entitlement to an initial compensable rating for hammer toe, first digit overlapping great toe, of the left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were previously before the Board in December 2015 at which time they were remanded for further development.  Specifically, in December 2015, the Board directed the RO to obtain outstanding VA treatment records, contact the Veteran to determine whether he received private medical treatment for his feet, afford him new VA examinations, and consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) was warranted.  A review of the record reveals that outstanding VA treatment records have been obtained; the Veteran was contacted by the RO to obtain outstanding private treatment records; he was afforded new VA examinations for his feet in June 2016; and the RO considered whether an extraschedular evaluation was warranted.  As a result, the Board finds that there has been substantial compliance with its prior remand directives and these matters are properly before it.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.   The Veteran's left foot hallux valgus required surgery of the metatarsal head resection without more severe manifestations that more nearly approximate a severe hallux valgus or amputation of the great toe.

2.   The Veteran's right foot hallux valgus did not require surgery of the metatarsal head but is productive of pain and causes functional impairment such that it more nearly approximates a moderate foot injury, requiring a compensable rating. 

3.   The toes of the Veteran's left foot are not all hammer toes.

CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 10 percent for left foot hallux valgus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2017).

2.   The criteria for a rating of 10 percent for right foot hallux valgus with osteoarthritis have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280, 5284 (2017).

4.   The criteria for a compensable rating for hammer toe, first digit overlapping great toe, of the left foot, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280, 5282.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the United States Court of Veterans Appeals (Court) held that 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.


Feet

Here, there are three increased ratings for the Veteran's feet under appeal.  Specifically, the Veteran believes he is entitled to ratings higher than those currently assigned for his (1) hallux valgus of the left foot with osteoarthritis; (2) hallux valgus of the right foot with osteoarthritis; and (3) hammer toe first digit overlaps the great toe, left foot.

The Veteran has reported symptoms of foot pain, which included him having to shift his weight to avoid pain.  See September 2010 Statements in Support of Claim.  At the outset, the Board finds the Veteran's reports of foot pain as competent and credible.  Indeed, his VA treatment records are replete with complaints of foot pain.  The Board will consider the Veteran's complaints of pain in determining whether an increased rating is warranted.

The Veteran's bilateral hallux valgus is currently rated under 5010-5280 and his left foot hammer toe disability is rated under 5282.  

Unilateral hallux valgus warrants a 10 percent rating where it is operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Hammer toes warrant a noncompensable rating for single toes, and a 10 percent rating for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Other foot injuries warrant a 10 percent rating when moderate, a 20 percent rating when moderately severe, and a 30 percent rating when severe.  A 40 percent rating is warranted where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination for his feet in January 2011.  On examination, he reported "I had foot problems after being in service for a while.  I had to stand on my feet a lot and do a lot of marching.  I went to the doctor while in service.  I was told I could get my foot problem corrected by a procedure.  I received surgery on my left foot while in service.  I did not want both feet done at the same time.  I wanted to see how the first surgery would go.  The surgery did not work.  My left became worse.  I had to wear a special type of combat boot.  My shoes looked mix-matched."  He reported that his right foot had worsened as a result of his left foot "because I have had to favor it due to the problem with my left foot."  No history of trauma to the feet or foot related neoplasm was noted.  For the left foot, he reported symptoms of pain (while walking); swelling (while walking); heat (while stand, while walking); redness (while standing, while walking); stiffness (while standing, while walking); fatigability (while walking); and lack of endurance (while walking).  The pain, swelling, fatigability, and lack of endurance was located across the metatarsal and plantar section of the foot.  The examiner noted that the Veteran had hammertoes with the toes involved reported as "1st  digit overlaps great toe."  

For the right foot, physical examination did not reveal evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence of abnormal weight bearing, callosities, heat (while standing and walking, and "other symptoms" (while standing, walking, at rest).  The assessment was osteoarthritis, hallux valgus; limitus and hammertoes bilateral feet.  The examiner stated that the Veteran's feet impacted his occupational in that he had decreased mobility, lack of stamina, weakness or fatigue, pain and disfigurement.  The Veteran reported flare-ups bilaterally from 1 to 2 days per week.  The precipitating factors were "working - doing masonry, carpentry, and roofing."  The Veteran reported "pain has caused me to miss out on some work because my uncle (employer) saw I was in pain."  He reported using orthopedic inserts; being able to stand more than 1 but less than 3 hours; and being able to walk more than 1/4 mile but less than one mile."  

VA treatment records document painful calluses and bunions of the feet.  Throughout the treatment records, the Veteran's feet sensation was noted to be grossly intact.  VA treatment records from August 2015 show that the Veteran had significant lateral deviation of the hallux, bilateral feet, with a large medial exostosis.  There was decreased range of motion to the first metatarsophalangeal of the bilateral feet.  Contracture of the digits bilaterally was also noted.  

The Veteran was afforded another VA examination for his feet in June 2016.  The examiner noted that the Veteran had several foot conditions bilaterally to include hammertoes, hallux valgus, and degenerative arthritis.  The examiner noted the Veteran's in-service bunion deformity surgery on the left foot and his post-service fibroma surgery on the right foot.  Upon physical examination, the Veteran reported pain in the bilateral feet described as "throbbing and aching."  He reported that he experiences flare-ups in that his feet hurt when standing too long, on ladders, and any uneven surface.  The examiner noted that the Veteran has hammertoes of the second, third, and fourth toes bilaterally.  The examiner described the Veteran's hallux valgus symptoms as mild to moderate bilaterally with resection of the metatarsal head of the left foot in 1971.  Pain on weight-bearing and interference with standing was noted bilaterally.  The examiner noted that the Veteran had a foot scar (left lower extremity) but it was not painful or unstable; did not have a total area equal to or greater than 39 square cm (it was 6.5 cm); and was not located on the head, face, or neck. 

In the instant claim, the Board notes that with regard to the Veteran's right foot hallux valgus, a compensable rating would be warranted if the record reflected that he underwent a resection of the metatarsal head, or if hallux valgus was so severe as to equate with disability that would result from amputation of the great toe.  The Veteran's hallux valgus of the left foot is currently rated as 10 percent disabling as he underwent an operation of the metatarsal head.  There is no rating higher than 10 percent available for hallux valgus under Diagnostic Code 5280.  

The record does not reflect that the Veteran's right foot hallux valgus was operated with resection of the metatarsal head.  In addition, at no point during the appeal has the Veteran's symptoms been noted to be so severe that it was equivalent to amputation of the great toe.  In this regard, the Board notes that on VA examination, the Veteran's symptoms were found to be at most mild-moderate.  As a result, he is not entitled to a compensable rating under Diagnostic Code 5280 for hallux valgus for the right foot.  

With regard to the Veteran's left foot hammer toes, the Board notes that he is currently rated as noncompensable under Diagnostic Code 5282.  At no point during the appeal period has the Veteran demonstrated that all of his toes are in a hammer toe deformity.  Indeed, on most recent VA examination, it was noted that only the second, third, and fourth toes are affected.  As such, a compensable rating would not be warranted for the Veteran's left foot hammer-toes.

However, the Board recognizes that the Veteran has been found to have osteoarthritis bilaterally.  In addition, the Veteran has reported that he experiences pain, stiffness, and burning sensation.  On examination, it was noted that there was pain on weight-bearing and that the pain interfered with standing.  As noted above, section 4.59 conditions the award of a compensable rating on evidence of an actually painful, unstable, or malaligned joint or periarticular region and the presence of a compensable evaluation in the applicable diagnostic criteria.  With regard to the left foot, the Board notes that the Veteran is already being compensated for his pain under Diagnostic Code 5280 as he is in receipt of a compensable rating and the diagnostic code contemplates the symptoms associated with resection of metatarsal head.  However, the record reflects that the Veteran is currently rated as non-compensable under Diagnostic Code 5280 for his right foot.  As the evidence demonstrates that the Veteran's right foot is actually painful and causes functional loss, the Board finds that the Veteran is entitled to a compensable 10 percent rating under 38 C.F.R. § 4.59, Diagnostic Code 5284, throughout the appeal period.

A higher rating under Diagnostic Code 5284 would not be warranted for either foot as the medical evidence does not describe the Veteran's hallux valgus as moderately severe or severe in either foot.  The record does not reveal, and the Veteran has not alleged, additional symptomology that would indicate the presence of a moderately severe or severe foot injury.  As noted, the Veteran has predominantly complained of pain with weight-bearing and on VA examination, the examiners determined that the Veteran's symptomatology was mild to moderate.  

The Board has also considered whether the Veteran is entitled to higher or separate ratings under other potentially applicable diagnostic codes.  However, there is no lay or medical evidence showing that the Veteran's service-connected bilateral hallux valgus manifested by or more nearly approximated weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones in either foot.  As such, consideration of Diagnostic Codes 5277, 5278, 5279 and 5283 are inapplicable.  

The Board has further considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's foot scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's scar is located on his left foot, a compensable rating is not warranted under Diagnostic Code 7800.   In addition, Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented on VA examination, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, Diagnostic Code 7801 is inapplicable.  Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Diagnostic Code 7802. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  However, as no point during the appeal period has the Veteran reported his scar being unstable or painful.  In addition, this was not demonstrated on VA examination.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected foot disabilities.  However, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Based on the evidence of record, the Board finds that the Veteran is entitled to a 10 percent rating for his right foot osteoarthritis with pain under Diagnostic 5284.  However, no other increased ratings are warranted.  In making these determinations, all doubt has been resolved in the Veteran's favor.  38 C.F.R. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Because the Board previously raised the issue of extraschedular consideration, a discussion at this time is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Here, the Board finds that the criteria reasonably describe the Veteran's symptomatology.  The Veteran has mainly described pain in his feet.  In this regard, the Board notes that on most recent VA examination in June 2016, when describing flare-ups, the Veteran stated he had pain in his feet with prolonged standing and climbing ladders.  He also reported "throbbing and aching."  As noted above, the Veteran has been granted a separate 10 percent rating as he has demonstrated that his feet are painful.  In addition, the Veteran's ratings for his left foot contemplate pain.

Thus, the Board finds that the Veteran's disability is not so exceptional that the available schedular disability ratings for his service-connected disabilities are inadequate.  In the absence of exceptional factors associated with the left or right foot disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for osteoarthritis, hallux valgus/limitus of the left foot, with surgical scar, is denied.

Entitlement to a 10 percent rating for osteoarthritis, hallux valgus/limitus of the right foot, is granted.

Entitlement to a compensable rating for hammer toe, first digit overlapping great toe, of the left foot, is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


